In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-13-00071-CV


                JAMES MEDINA AND ERICA MEDINA, APPELLANTS

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                     On Appeal from the County Court at Law No. 1
                                  Randall County, Texas
            Trial Court No. 9955-L-1, Honorable James W. Anderson, Presiding

                                    April 29, 2013

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellants, James and Erica Medina, filed a notice of appeal of the trial court’s

January 9, 2013 Order Denying Motion for Return of Property. By letter dated March

11, 2013, the Medinas were notified that a filing fee of $175 had not been paid, and

failure to do so within ten days could result in dismissal pursuant to Texas Rule of

Appellate Procedure 42.3(c). No fee having been received within the deadline, by letter

dated March 28, the Medinas were again advised of the outstanding filing fee and the

consequences of failing to pay. This notice gave the Medinas until April 15 to pay the
filing fee. Despite two notices and a reasonable time in which to comply with this

Court's request, the Medinas have failed to pay the filing fee. Consequently, this Court

is authorized to dismiss this appeal. See TEX. R. APP. P. 44.3.


      Accordingly, this appeal is dismissed.



                                                       Mackey K. Hancock
                                                           Justice




                                            2